Exhibit 10.10

 

LOGO [g833958g16g08.jpg]

March 5, 2015

Re: Confirmatory Employment Letter

Dear John:

This letter agreement (the “Agreement”) is entered into between Vital Therapies,
Inc. (“Company” or “we”) and John M. Dunn (“Employee” or “you”). This Agreement
is effective as of November 17, 2014 the date you commenced employment with the
Company. The purpose of this letter is to confirm the current terms and
conditions of your employment.

Your position will continue to be General Counsel, (which is an exempt
position), and you will continue to report to Terence E. Winters, Ph.D., Chief
Executive Officer, with responsibilities as defined in the job description
previously provided to you or as otherwise reasonably assigned to you by your
supervisor. You also will be a member of the Executive Committee and an officer
of the Company. During your employment with the Company, you will perform your
duties faithfully and to the best of your ability and will devote your full
business efforts and time to the Company. You agree not to actively engage in
any other employment, occupation or consulting activity for any direct or
indirect remuneration without the prior approval of the Company’s board of
directors (the “Board”), except that you may retain or take outside board and
advisory positions that are approved by the Chief Executive Officer.

The terms and your compensation are as follows:

 

  1. Base Salary: Your current base salary is $11,875.00 per semi-monthly pay
period (equivalent to $285,000 annually), less applicable withholdings and
deductions. Your base salary will be paid periodically in accordance with the
Company’s normal payroll practices and be subject to the usual, required
withholdings. Your base salary will be subject to review and adjustments will be
made based upon the Company’s normal performance review practices.

 

  2. Target Bonus: You are eligible to earn an annual bonus of 25% of your base
salary at target, based on achieving a combination of individual goals and
Company financial goal(s). Any bonus, or any portion thereof, will be paid, less
applicable withholdings and deductions, as soon as practicable after it is
determined that it has been earned, but in no event shall it be paid after the
later of (i) the fifteenth (15th) day of the third (3rd) month

 

15010 Avenue of Science, Suite 200, San Diego, CA 92128

Tel 858-673-6840 Fax 858-673-6843



--------------------------------------------------------------------------------

Page 2

John M. Dunn

 

  following the close of the Company’s fiscal year in which such bonus is earned
or (ii) March 15 following the calendar year in which such bonus is earned.

 

  3. Benefits: You will continue to be eligible to participate in all of the
Company benefit plans as available, including group health insurance and paid
time off, based on policies in effect during your employment. The Company
reserves the right to cancel or change the benefit plans and programs it offers
to its employees at any time.

 

  4. Options: On November 17, 2014, you were granted an option to purchase
50,000 shares of the Company’s common stock (the “Option”) at an exercise price
per share of $19.03 (the closing sale price of a share of the Company’s common
stock on that date as reported on the Nasdaq Global Market). The Option is
subject to a four-year vesting schedule with 1/48th of the shares subject to the
Option vesting on each monthly anniversary of your employment start date, in all
cases, subject to your continuing to provide services to the Company through the
applicable vesting date. The Option is subject to the terms, definitions and
provisions of the Company’s 2014 Equity Incentive Plan (the “Option Plan”) and
the stock option agreement by and between you and the Company (the “Option
Agreement”), both of which documents are incorporated herein by reference.

 

  5. Severance: You and the Company entered into a Change of Control and
Severance Agreement dated November 17, 2014 (the “Severance Agreement”). The
Severance Agreement sets forth the severance payments and benefits to which you
would be entitled in connection with certain terminations of employment, which
would be in lieu of any other severance or other benefits you would otherwise be
entitled to under any plan, program or policy that the Company may have in
effect from time to time.

 

  6. Indemnification: You and the Company entered into an Indemnification
Agreement dated November 17, 2014 (the “Indemnification Agreement”). The
Indemnification Agreement sets forth your right to indemnification from the
Company for certain claims arising in connection with your employment with the
Company.

Your employment with the Company will continue to be “at will.” It is for no
specified term, and may be terminated by you or the Company at any time, with or
without cause or advance notice. Although the Company may change the terms and
conditions of your employment from time-to-time, (including, but not limited to,
changes in your position, compensation, and/or benefits), nothing will change
the at-will employment relationship between you and the Company. In addition,
the compensation terms described herein will not affect your at-will employment
status.

As an employee of the Company, you will continue to have access to certain
confidential information of the Company and you may, during the course of your
employment, develop certain information or inventions that will be the property
of the Company. To protect the interests of the Company, your acceptance of this
letter confirms that you will continue to be bound by the terms of the Company’s
Employee Innovations and Proprietary Rights Assignment Agreement (the
“Confidentiality Agreement”) and other compliance agreements that you executed
when you joined the Company (collectively, the “Confidential and Compliance
Agreements”).

In the event of any dispute or claim relating to or arising out of your
employment relationship with the Company, this Agreement, or the termination of
your employment with the Company for any reason (including, but not limited to,
any claims of breach of contract, wrongful termination or age, sex, race,
national origin, disability or other discrimination or harassment), you and the
Company agree to be bound by the arbitration terms set forth on Appendix A
attached hereto.

This Agreement, the Confidentiality and Compliance Agreements, the Severance
Agreement, the Indemnification Agreement, the Option Plan, and the Option
Agreement constitute the entire agreement between you and the Company regarding
the



--------------------------------------------------------------------------------

Page 3

John M. Dunn

 

subject matters discussed herein, and they supersede all prior negotiations,
representations or agreements between you and the Company. This Agreement may
only be modified by a written agreement signed by you and the Company’s Chief
Executive Officer.

To accept the Agreement, please sign in the space indicated and return it to the
Company. Your signature will acknowledge that you have read and understood and
agreed to the terms and conditions of this Agreement and Appendix A.

 

Sincerely, VITAL THERAPIES, INC. By

/s/ Terence E. Winters

Terence E. Winters, Ph.D., CEO

I have read and understood this Agreement and Appendix A and hereby acknowledge,
accept and agree to the terms as set forth herein and in Appendix A and further
acknowledge that no other commitments were made to me as part of my employment
offer except as specifically set forth herein.

 

Date: March 5, 2015

/s/    John M. Dunn        

John M. Dunn



--------------------------------------------------------------------------------

Appendix A

ARBITRATION AGREEMENT

(a) Arbitration. In consideration of my employment with the Company, its promise
to arbitrate all employment-related disputes, and my receipt of the
compensation, pay raises and other benefits paid to me by the Company, at
present and in the future, I agree that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
stockholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from my employment with the
Company or termination thereof, including any breach of this Agreement, will be
subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1281.8 (the “Act”), and pursuant to California law. The Federal
Arbitration Act will also apply with full force and effect, notwithstanding the
application of procedural rules set forth under the Act.

(b) Dispute Resolution. Disputes that I agree to arbitrate, and thereby agrees
to waive any right to a trial by jury, include any statutory claims under local,
state, or federal law, including, but not limited to, claims under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the
Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, the Sarbanes Oxley Act, the Worker Adjustment and Retraining
Notification Act, the California Fair Employment and Housing Act, the Family and
Medical Leave Act, the California Family Rights Act, the California Labor Code,
claims of harassment, discrimination, and wrongful termination, and any
statutory or common law claims. I further understand that this Agreement to
arbitrate also applies to any disputes that the Company may have with me.

(c) Procedure. I agree that any arbitration will be administered by the Judicial
Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its Employment
Arbitration Rules & Procedures (the “JAMS Rules”). The arbitrator will have the
power to decide any motions brought by any party to the arbitration, including
motions for summary judgment and/or adjudication, motions to dismiss and
demurrers, and motions for class certification, prior to any arbitration
hearing. The arbitrator will have the power to award any remedies available
under applicable law, and the arbitrator will award attorneys’ fees and costs to
the prevailing party, except as prohibited by law. The Company will pay for any
administrative or hearing fees charged by the administrator or JAMS, and all
arbitrator’s fees, except that I will pay any filing fees associated with any
arbitration that I initiate, but only so much of the filing fee as I would have
instead paid had I filed a complaint in a court of law. I agree that the
arbitrator will administer and conduct any arbitration in accordance with
California law, including the California Code of Civil Procedure and the
California Evidence Code, and that the arbitrator will apply substantive and
procedural California law to any dispute or claim, without reference to the
rules of conflict of law. To the extent that the JAMS Rules conflict with
California law, California law will take precedence. The decision of the
arbitrator will be in writing. Any arbitration under this Agreement will be
conducted in San Diego County, California.



--------------------------------------------------------------------------------

Page 5

John M. Dunn

 

(d) Remedy. Except as provided by the Act, arbitration will be the sole,
exclusive, and final remedy for any dispute between me and the Company.
Accordingly, except as provided by the Act and this Agreement, neither I nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.

(e) Administrative Relief. I am not prohibited from pursuing an administrative
claim with a local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment,
including, but not limited to, the Department of Fair Employment and Housing,
the Equal Employment Opportunity Commission, the National Labor Relations Board,
or the Workers’ Compensation Board. However, I may not pursue court action
regarding any such claim, except as permitted by law.

(f) Voluntary Nature of Agreement. I acknowledge and agree that I am executing
this Agreement voluntarily and without any duress or undue influence by the
Company or anyone else. I further acknowledge and agree that I have carefully
read this Agreement and that I have asked any questions needed for me to
understand the terms, consequences and binding effect of this Agreement and
fully understand it, including that I AM WAIVING MY RIGHT TO A JURY TRIAL.
Finally, I agree that I have been provided an opportunity to seek the advice of
an attorney of my choice before signing this Agreement.